Citation Nr: 0810489	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO. 04-35 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for an adjustment 
disorder with a depressed mood, currently evaluated at 10 
percent.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The veteran had active duty from January 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). This matter was previously before the Board and was 
remanded in September 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

A June 2006 psychological evaluation report from Dr. Canell 
and B. Bigelow, Ed.D., and an October 2006 letter from Dr. 
Canell show that the veteran was diagnosed with multiple 
psychological disabilities. These documents indicate that the 
veteran's symptoms of isolation, frustration, and cognitive 
decline result in severe impairment. In fact, Dr. Canell even 
stated that he believed the veteran's psychological 
disabilities rendered him unable to handle his finances in 
his own best interest. 

By contrast, an April 2007 VA psychology consultation note 
shows that the veteran reported dancing and traveling with 
his wife and playing cards at the senior center. The veteran 
reported that church was very important to him and that he 
was still farming for a living. He was alert, oriented, 
cooperative and coherent on examination. 

In a September 2007 remand, the Board noted that the veteran 
is only service-connected for an adjustment disorder with a 
depressed mood and that it was unclear from the June and 
October 2006 documents which of the listed symptoms were 
attributable to the service-connected disability and which 
were attributable to other nonservice-connected disabilities. 
The Board ordered a VA examination and requested that the VA 
examiner review all pertinent records associated with the 
claims file.

A December 2007 VA examination report reflects that the 
examiner reported review of the veteran's c-file and medical 
records; however, in the body of the examination report, the 
examiner never references the private medical reports from 
June and October 2006. The December 2007 VA examiner noted 
that the veteran reported seeing his children and 
grandchildren nearly every day and regularly attending church 
and working on his farm full-time with his son. The veteran 
also reported playing cards at the American Legion, visiting 
his brother in a nursing home, and playing several musical 
instruments. At the interview, the veteran was "dapper" in 
appearance, exhibited a good sense of humor, and was 
cooperative and fully oriented. The examiner noted that the 
veteran's adjustment disorder was mild.

In short, there is a marked contrast between the 
symptomatology reported and observed at the June 2006 private 
psychological evaluation and the April and December 2007 VA 
evaluations and the Board finds that it is necessary for a 
medical professional to review the record and attempt to 
reconcile these vastly different evaluations. Additionally, 
the December 2007 VA examiner does not appear to have taken 
into consideration the June 2006 private psychological 
evaluation in forming his opinion as to the severity of the 
veteran's service-connected adjustment disorder. As such, the 
Board finds that a remand is necessary for a medical 
professional to review the record, including the June 2006 
private psychological evaluation and the April and December 
2007 VA consultations, and provide an opinion as to the 
severity of the veteran's service-connected adjustment 
disorder from July 2005 to present.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the medical 
professional who conducted the December 
2007 examination and request that he 
review the veteran's c-file, to 
specifically include the June 2006 
private psychological evaluation and the 
October 2006 letter from Dr. Canell and 
provide an opinion as to the severity of 
the veteran's service-connected 
adjustment disorder from July 2005 to the 
present date. If the December 2007 VA 
examiner is not available, the AMC/RO 
should arrange for another examiner to 
review the veteran's c-file and provide 
an opinion as to the severity of the 
veteran's service-connected adjustment 
disorder from July 2005 to the present 
date. The examiner should provide a 
rationale for all opinions expressed. If 
the examiner cannot provide an opinion 
without resorting to mere speculation, he 
or she should so state.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  

2. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary (including scheduling 
a new VA examination, if warranted), the 
AMC/RO should review the record and 
readjudicate the claim. If any benefits 
sought remain denied, the veteran should 
be issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond. The case should 
then be returned to the Board for further 
appellate review, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



